IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41519
                        Conference Calendar



REGINALD CHARLES ROBERSON,

                                            Plaintiff-Appellant,

versus

ARTHUR VELASQUEZ, Warden; Et Al,

                                            Defendants,


SHRAEL, Officer; JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
MICHAEL CHENIER, Correctional Officer,


                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-95-CV-720
                      --------------------

                          August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Reginald Charles Roberson (“Roberson”), former Texas

prisoner # 653080, has appealed the decision of the district

court to dismiss his case.   The district court dismissed

Roberson’s complaint for want of prosecution, pursuant to Fed.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41519
                                  -2-

R. Civ. P. 41(b), after it revoked his leave to proceed in forma

pauperis (“IFP”) because he had accumulated “three strikes” under

28 U.S.C. § 1915(g).     Because Roberson does not address the

district court’s revocation of his IFP status or dismissal of his

case for want of prosecution, he has abandoned the only issues on

appeal.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).     Accordingly, the appeal is frivolous and

is dismissed as such.     See 5th Cir. R. 42.2.   Furthermore, all

motions filed by Roberson in relation to this appeal are denied

as moot.

     We warn Roberson that additional frivolous appeals filed by

him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Roberson is cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED.    DENY MOTIONS AS MOOT.   SANCTIONS WARNING

ISSUED.